UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
WESCO INSURANCE COMPANY,
                                                                 :
                                      Plaintiff,                 :   No. 18-CV-2476 (ALC) (OTW)
                                                                 :
                     -against-                                   :           ORDER
                                                                 :
ELECTROLUX HOME PRODUCTS INC. and                                :
ELECTROLUX NORTH AMERICA, INC.,                                  :
                                                                 :
                                      Defendants.

-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court held a Pre-Settlement Conference Telephone Call on January 28, 2020. All

expert discovery shall be completed by April 27, 2020. The parties shall meet and confer and by

April 27, 2020, file a joint status letter including whether the parties consent to magistrate

judge jurisdiction for all purposes and whether a settlement conference with the Court would

be helpful at that time.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: January 28, 2020                                                         Ona T. Wang
       New York, New York                                              United States Magistrate Judge
